Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/18/2020.   
Claims 1-9 are pending and are presented for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over OKAMURA et al (US 20190040912 A1) in view of HIGASHIYAMA et al (US 20170212008 A1, IDS).   
As for claim 1, OKAMURA discloses a system for real-time condition diagnosis of a bearing module, comprising: 
a self-power generation module (5, 8, 91) [0057, 0064] installed in an outer ring (2, Fig. 1) of a bearing to generate electricity using vibration generated from a micro whirling motion of the bearing (vibration of bearing is obvious to be a whirling motion); 
a behavior detection unit (92a) installed in the bearing to detect behavior information (e.g., “rotation”, “acceleration”) of the bearing in real time [0057]; 
a wireless transmission module (93) [0013, 0057-0058] connected to the behavior detection unit to transmit the real-time detected behavior information of the bearing to an external device [0058, 0062]; and 
wherein the real-time behavior information of the behavior detection unit (92a) installed in the bearing is transmitted through the electricity obtained by the self-power generation module [0057, 0061, 0096]. 
Since OKAMURA discloses the information sent to the outside and therefore, it would have been obvious to use of process the information.  However, OKAMURA is silent to clearly describe “a condition diagnosis unit that receives the behavior information of the bearing transmitted from the wireless transmission module and diagnoses condition of the bearing in real time”. 
 HIGASHIYAMA discloses a system for real-time condition diagnosis of a bearing module, comprising: 
a wireless transmission module [0024] connected to the behavior detection unit to transmit the real-time detected behavior information of the bearing to an external device (e.g., “PC”) [0024, 0049]; and a function implemented the control unit 80 may be performed by the external device such as the PC, wherein the control unit 80 functions as a calculation unit configured to calculate a value for vibration of the bearing main body 20 and a rotation speed thereof based on the detection signal from the vibration detector 60 [0024].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have a condition diagnosis unit that receives the behavior information of the bearing transmitted from the wireless transmission module and diagnoses condition of the bearing in real time, for detecting abnormality in the bearing, from rotation information.  

As for claim 2, OKAMURA discloses the system for real-time condition diagnosis of a bearing module according to claim 1, wherein OKAMURA discloses the behavior detection unit is an accelerometer sensor [0057, 0096, 0133] installed in the bearing to detect the behavior information generated by rotation and vibration of the bearing.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OKAMURA in view of HIGASHIYAMA, and in further view of Cella et al (US 20190121348 A1).   
As for claim 3, OKAMURA as combined teaches the system for real-time condition diagnosis of a bearing module according to claim 1, wherein HIGASHIYAMA discloses the self-power generation module comprises: 
a housing (41) that is in contact with the outer ring of the bearing to receive the vibration generated from the micro whirling motion of the bearing, and has a receiving space therein (Figs. 1-2); 
a piezoelectric element [0023, 0031] that is installed between the housing and a structure of the sensor and disposed near the receiving space, and deforms upon receiving the vibration converted in the radial direction from the flexible structure, thereby producing electricity.   
HIGASHIYAMA disclose the detector element 60 as a structure that is disposed in the receiving space (62) while being in contact with an inner circumference of the housing to convert the vibration into a radial direction (Fig. 2); and said piezoelectric element installed between the housing and the structure (60) and disposed near the receiving space, and deforms upon receiving the vibration converted in the radial direction from the flexible structure, thereby producing electricity.   
HIGASHIYAMA failed to disclose said structure being “a flexible structure”.  
Cella teaches a monitoring system with sensor, wherein the sensor may be a piezoelectric element [0160, 0182, 0644, 0721] of a flexible structure [0690].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure as claimed for high frequency response and can be correlated to acceleration and/or vibration [0721].  
As for claim 8, OKAMURA as combined failed to teach the system for real-time condition diagnosis of a bearing module according to claim 1 wherein the condition diagnosis unit is implemented through a mobile terminal, and the wireless transmission module is a wireless Internet module or a short range communication module that enables wireless communication with the mobile terminal.
Cella teaches a monitoring system for bearing analysis, wherein the condition diagnosis unit is implemented through a mobile terminal (58, Figs. 3-4) [0145, 0950], and the wireless transmission module is a wireless Internet module [0012, 0054, 0059, etc.] or a short range communication module that enables wireless communication with the mobile terminal.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to use a mobile terminal and via internet in the place of PC and wireless communication as possible to connect continuously and wide range [0012]. 
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834